DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response and amendments received September 1, 2021 are acknowledged.

Claims 1-145 have been canceled.
New claims 146-164 have been presented.
Claims 146-164 are pending in the instant application.

Claims 146-164 are under examination in this office action.

Applicant’s response received September 1, 2021 canceled all previously pending claims, thus rendering all rounds of rejection set forth in the prior office action moot.  Any of applicant’s arguments pertinent to the new grounds of rejection set forth below will be addressed in the rejections below.


Information Disclosure Statement
The IDS form received 9/1/2021 is acknowledged.  However, none of the references cited therein can be found in the file wrapper, and the electronic acknowledgment receipt shows the IDS itself but none of the cited NPL references.  As such none of said references have been considered as they have not been provided.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 146-164 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention. 
Applicant has claimed methods “for enhancing efficacy of a therapeutic or diagnostic nanoparticle or microparticle agent”.  The recited process steps which presumably accomplish the goal recited in the preamble of “enhancing efficacy” vary, with independent claim 146 only reciting the administration of the nanoparticle “agent” itself, dependent claim 156 requiring an additional administration of “a substance that agglutinates erythrocytes”, dependent claim 159 reciting that such an agglutinating substance id the 34-3C antibody, and independent claim 161 reciting administering erythrocytes which appear to somehow be pre-bound/coated by IgG Fc fragments.  All claims appear to require that “increased phagocytosis” occurs in the organism, even though what administered agent, or indeed even if an agent is actually administered, has such functional properties, is unclear.  Additional functional properties, such as causing a half-life extension of the microparticle by some value, reducing hematocrit by a defined value, and phagocytosis of recited subpopulations of erythrocytes are found in other dependent claims.  To support such breadth, applicant discloses in the working examples administration of 34-3C, a mouse monoclonal antibody that binds mouse erythrocytes and administration of rabbit polyclonal serum that binds mouse erythrocytes.  While the data of the working examples appear to indicate that the half-life of an administered agents, such as magnetic diagnostic particles (examples 2-9) or 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus.  See MPEP 2163. In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted: “A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606). Also see Enzo-Biochem v. Gen-Probe 01-1230 (CAFC 2002). Recent court cases have emphasized the need for correlation between a well-defined structure and recited functional limitations. For example, the courts have indicated that recitation of an antibody which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See for example AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) as well as Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017). Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it. As such, knowledge of where an antibody binds provides no information as to what such an antibody necessarily looks like (i.e. its primary amino acid structure). Applicant is reminded that the courts have long ruled that “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. As such, disclosure of a screening assay to test for functional properties of an antibody (such as the epitope to which a test antibody binds or the fact that it does or does not inhibit some process) does not provide evidence of possession of the antibody itself.
It should be pointed out that it is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three different complementarity determining regions, CDR1, 2 and 3, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (Janeway et al., see entire selection). It is also known that single amino acid changes in a CDR can abrogate the antigen binding function of an antibody (Rudikoff et al., see entire document, particularly the abstract and the middle of the left Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted. To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358). Further, an adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361). Indeed, the courts have long ruled that “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005).  Also, “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.” See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69. It should also be noted that the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018. See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. This Memo Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111.
Artisans are well aware that knowledge of a given antigen (for instance human hemoglobin) provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al. teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences spanning almost the entire heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well, see entire document). Similarly, Lloyd et al. teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding, as their sequencing studies revealed that out of 841 unselected and 5,044 selected antibodies, all but one of the 49 functional VH gene segments was observed (see entire document). Goel et al. disclose the synthesis of three mAbs that bind to the same short (12-mer) peptide and found that the sequences of these antibodies which bound the same epitope exhibited diverse V gene usage indicating their independent germline origin (see entire document).   Further, it should be noted that degenerate binding of the same structural motif by antibodies does not require the existence of sequence homology or identity at any of their CDRs or other chemical similarities at the antigen-binding sites; side chain mobility of epitope residues can confer steric and electrostatic complementarity to differently shaped combining sites, allowing functional mimicry to occur (Lescar et al., see entire document, in particular Abstract and Discussion).  As such, it does not seem possible to predict the sequence/structure of an antibody that binds a given antigen as there does not appear to be any common or core structure 26 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 × 1014).
It is noted that applicant has not claimed a product, but rather a method of administering at least one product, said product being the “therapeutic or diagnostic nanoparticle or microparticle agent”.  As has been pointed out above, independent claim 146 simply recites “inducing increased erythrophagocytosis” but no process step, such as administered an agent that causes erythrophagocytosis is actually recited.  As such, it is completely unclear what structure is correlated with this function as no structural element is explicitly recited.  Administration of an agent which has this function is encompassed by the breadth of claim 146 as evidenced by dependent claim 156, but since a dependent claim necessarily is more limited in scope than the claim from which it is dependent, claim 156 appears to provide evidence that applicant believes administering an agent to cause increased erythrophagocytosis is not required as embodiments that lack such a step are part of the claimed invention.  As discussed above the working examples disclose administration of antibodies that bind to the surface of erythrocytes and thus are not representative of the full breadth of what has been claimed.   
If, for the sake of argument only, it is considered that all claims minimally require two things to be administered to the “organism”, the first being the actual “therapeutic or diagnostic nanoparticle or microparticle agent” and the second being a reagent that has the functional property of “inducing increased erythrophagocytosis”, logically artisans must reasonably be in possession of a product in order to be in possession of methods of administering said product.  However, apart from the antibodies of the working example it is unclear what reagents have the requisite functional property of inducing 
  With regard to the disclosed species being representative of what is claimed, it should be noted that none of the claimed administration methods are limited to any specific patient population or even organism type upon whom the claimed methods are practiced, other than that the “organism” has to have “a bloodstream and a reticuloendothelial system”.  It is known in the art that the 34-3c antibody of the working example only binds to mouse red blood cells (see catalog page from Abcam concerning this antibody, of record) and thus cannot reasonably be said to be representative of the full breadth of the claims as the specification clearly indicates a desire for administration to humans.  Similarly the polyclonal anti-mouse RBC serum used in the working examples is also not reasonably suitable for human administration (since just like the 34-3C antibody it reasonably will not bind to human RBC), and the specification does not appear to disclose a list of antibodies known in the prior art which satisfy all of the functional requirements recited in the instant claims and therefore are suitable for use in the instant claimed methods.  Thus the specification does not reasonably appear to disclose a representative number of antibody species that have the needed functional properties such that the can be used in the methods as presently claimed.
Therefore, in view of the breadth of the claims artisans would reasonably conclude that applicant was not in possession of the full breadth of reagents that have all of the recited functional properties at the time the instant application was filed. Logically, if applicant was not in possession of the agent which is being administered, applicant also was not in possession of methods of administering such reagents at the time the instant application was filed.

Claims 146-164 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Applicant has claimed methods “for enhancing efficacy of a therapeutic or diagnostic nanoparticle or microparticle”.  All such methods recite an actual step of administering the “therapeutic or diagnostic nanoparticle or microparticle” and indicate that efficacy is enhanced because of increased erythrophagocytosis.  Notably, independent claim 146 does not actually recite that an additional reagent is actually administered, although dependent claim 158 does explicitly recite “wherein said erythrophagocytosis comprises administration an anti-Band3 antibody to the organism”.  Independent claim 161 recites administration of “erythrocytes bound with sufficient gamma-immunoglobulin Fc fragments” as the reagent which elicits increased erythrophagocytosis and its concomitant inhibition of the reticuloendothelial system.  Thus, while the claims make it clear that increased erythrophagocytosis is needed in order to observe the intended result of “enhanced efficacy of a therapeutic or diagnostic nanoparticle or microparticle”, many claims do not indicate how this end is to be achieved.  Specifically, claim 146 recites “inducing increases erythrophagocytosis” but unless an additional reagent is administered how can this be accomplished?  It should be noted that the specification does not appear disclose that the administered “therapeutic or diagnostic nanoparticle or microparticle” also has the functional property of increasing erythrophagocytosis, and that the disclosed working examples used full length antibodies that bind to antigen on mouse RBCs.  
As stated above, independent claim 146 recites that the preamble goal of “enhancing efficacy of a therapeutic or diagnostic nanoparticle or microparticle agent” arises due to “prolonging circulation of said agent in the bloodstream of the organism by inducing increased erythrophagocytosis”.  However, claim 146 never indicates how increased phagocytosis is achieved.  As written, the only observable process step that an observer would see when performing the method of claim 146 as currently written is 
Dependent claims, such as claim 158, do require administration of an additional agent which is responsible for causing increased erythrophagocytosis.  Specifically, claim 158 recites that the administered agent is an antibody that binds Band 3, with claim 159 reciting that the anti-Band 3 antibody is 34-3C.  However, it is known in the art that the 34-3C antibody of the working example only binds to mouse red blood cells (see catalog page from Abcam concerning this antibody, of record), and while no claims recite the identity of the “organism” which is treated, the specification clearly contemplates administration to humans.  As such it is clear that there needs to be some level of matching the administered reagent to the “organism” upon whom the claimed method is practiced as agents promoting increased erythrophagocytosis are not universal in efficacy.
Claims 154 and 155 appear to recite various chemicals which applicant appears to believe will result in increased erythrophagocytosis.  These claims do not actually recite what is done with said chemicals.  Are they administered directly to the bloodstream of the “organism”?  Alternatively, are erythrocytes removed from the organism, chemically treated in vitro and then the modified erythrocytes are returned to the organism (i.e. autograft setting)?  Do the in vitro treated erythrocytes instead come from a different individual of the same species (allo) or from a completely different species (xeno)?  It is noted that claim 154 recites the reagent hydrogen peroxide, and while it is possible to use H2O2 for injection, such administration is reasonably expected to exacerbate, rather than ameliorate conditions including inflammation, cancer and metastasis (Lisanti et al., see entire document).  Thus, it is not clear what artisans are to do with the chemical reagents recited in claims 154 and 155.  Independent claim 161 does recite that erythrocytes which have been contacted with “sufficient gamma-R (for example US 2015/0218239, see entire document).  However, as evidenced by The BD Biosciences CD Marker handbook, neither human nor mouse erythrocytes express FcR including CD16, CD32, and CD64 (see entire document) and thus it is not clear how a fragment consisting of an Fc fragment will bind an erythrocyte as required by claim 161.  The working examples used full length antibodies which in addition to the Fc also had an antigen binding domain, wherein the antigen binding domain was specific for the RBC surface antigen Band 3 and wherein the erythrocytes and the “organism” were from the same species (i.e. mouse) and thus comprise additional limitations as compared to what has been claimed.  
Thus, in view of all of the above, it is clear that artisans would need to engage in extensive basic science research and experimentation prior to practicing the full extent of what has been claimed by applicant.           


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 160 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 160 recites the broad recitation “fluorescent protein”, and the claim also recites “including cross-linked, polymerized or aggregated protein” which are narrower statements of the range/limitation. Similarly, the claim also recites the broad genus “polymer” as well as narrower subgenera of “polymers” including “polymerized protein”, “polystyrene”, “dextran”, “polypeptide”, “glycolic acid polyactide”, “other polymer”, and “block-copolymer”.  Issues also appear to exist concerning “crystalline substances” as are also recited in the claim.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The rejection of claims 127-136 and 141-143 under 35 U.S.C. 102(a)(1) as being anticipated by Uldrick et al. (Blood. 2014 Dec 4; 124(24): 3544–3552, prepublished online 2014 Oct 20.) has been withdrawn and not set forth in a modified fashion because the marker CD20 used in the methods of Uldrick et al. is not expressed on erythrocytes.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 146-153, 156, 157, and 160 are rejected under 35 U.S.C. 103 as being unpatentable over Varma et al., in view of Gaucher et al. (US 8,404,241) and in view of Liversidge et al. (US 5,302,401).
Varma et al. disclose the administration of Anti-Rh(D) antibodies in combination with danazol to treat immune thrombocytopenia (ITP, see entire abstract).  These teachings differ from the instant claimed invention in that danazol is not disclosed as being a nanoparticle.
Gaucher et al. disclose recombinantly produced anti-RhD antibodies which are improved variants of the human T125 A2 clone and their administration to treat ITP (see entire document, most particularly the abstract and claims).  Their antibodies are disclosed as having the advantageous properties of being easily obtainable in any quantity need to meet patient demands and as having increased stability (see particularly column 1).  It should be noted that RhD (rhesus D) is an antigen which is expressed on the surface of human red blood cells (erythrocytes, ibid.).  Additionally, it is disclosed that danazol is administered daily while anti-RhD is administered only when platelet level falls to a pre-defined level of 30,000/L (see particularly the methods section) and thus danazol administration reasonably takes place more than 6 hours after antibody administration.  Note also that the anti-RhD dose is disclosed as 75 g/kg, significantly less antibody than the 5 mg/kg recited in the instant claims.     
Liversidge et al. disclose danazol nanoparticles which have improved characteristics of small size which are desirable for achieving rapid dissolution (see entire document, particularly the abstract, claims, examples 1-4, and column 1).  
Therefore, it would have been obvious to a person of skill in the art at the time the instant invention was filed to have modified the methods of Varma et al. to use danazol nanoparticles when performing the ITP treatment protocols of Varma.  The artisans would have been motivated to do so in order to gain the advantage of increased rates of dissolution when using the nanoparticulate form of danazol as 
It is noted that the cited art does not appear to directly discuss the reticuloendothelial system.  However, it is known in the art that anti-RhD targets RBC for destruction in the spleen (see for example column 4 of Gaucher), and as discussed above, artisans would have bene motivated to make minor modifications to the methods of Varma et al. to arrive at that which is presently claimed.  Applicant is reminded that statements of intended results in the claims provide patentable distinctiveness only when they serve to limit the claimed invention to something that in novel or non-obvious in view of the prior art, and that the reasons an artisan would arrive at the invention as claimed need not be the same reasons that motivated applicant.  Thus, as set forth above artisans would have been motivated to administer anti-RhD, and danazol nanoparticle “agent” thereby practicing the active method steps which reasonably are needed to actually practice the claimed invention.    

Applicant's arguments filed September 1, 2021 have been fully considered but they are not persuasive.  Applicant appear to argue that the claimed invention is non-obvious because of a post-filing paper by applicant published in Nature Biomedical Engineering.  Applicant asserts that “it would not have been obvious at the time of the invention that anti-RBC antibodies would have any effect on nanoparticle clearance.”  Applicant also argues that “none of the cited references teaches or suggests the claimed steps of prolonging circulation of an agent in the bloodstream of the organism by inducing increasing erythrophagocytosis in the organism”, that intravenous .
These arguments have bene considered and are not persuasive.  The status or lack thereof concerning where applicant publishes academic papers does not have any reasonable correlation to the legal concept of obviousness of a claimed invention.  The claimed invention is not limited to administering antibodies that bind RBC, and as such applicant has argued limitations which are present in most claims.  As has been discussed elsewhere in this office action, “prolonging circulation of an agent in the bloodstream of the organism by inducing increasing erythrophagocytosis in the organism” without more, is not an actual observable process step.  For example, in claim 146, how would an observer know that this alleged “step” has actually transpired as the only active process step in claim 146 is the administration of the nanoparticle/microparticle “agent”.  Is the administered nanoparticle/microparticle responsible for the function of increasing erythrophagocytosis?  Based upon the working examples as well as applicant’s arguments concerning anti-RBC antibodies such an explanation appears unlikely yet independent claim 146 does not require administration of two reagents, one being the “therapeutic or diagnostic nanoparticle or microparticle” and the other being the agent which has the functional property of causing erythrophagocytosis.  Administration of more than one reagent is certainly encompassed by claim 146, as is amply demonstrated by dependent claim 158, but there is no requirement for a second administration step in claim 146 itself, contrary to applicant’s arguments.  It should be noted that the lyophilization of danazol as disclosed by Liversidge reasonably is only done for a medicine that is to be reconstituted for IV administration as there would be no need for such a process when making tablets for oral administration.  As such, applicant has argued limitations not present in most claim embodiments and appears to believe that the rejection is improper as applicant’s reason for performing the claimed process steps is not the same as what would have lead artisans to practice such steps at the time of the instant invention.  However, that which would lead an artisan to the present claimed invention need not be that lead applicant to it as can be seen in for example Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).      


No claims are allowable.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644